Case 1:19-cr-00064-GHW Document 81-59 Filed 10/23/20 Page 1 of 2

Henrico, VA 23231
September 29, 2020

The Honorable Gregory H. Woods
United States District Court for the
Southern District of New York

140 Broadway, Suite 4610

New York, NY 10005

Re: Dr. Natalie Mayflower Sours Edwards
Your Honor:

I am writing this letter as a character reference, long-time
acquaintance, coach and friend of Dr. Natalie Mayflower Sours
Edwards.

My association with Dr. Edwards, Mayflower, as I know her,
and her family goes back over 24 years . I served as a softball
coach for a travel team in the community, (later coaching at
Douglas Freeman High School in Henrico County) and had the
privilege of coaching May as a student and young woman. She
not only was extremely talented in playing the game, but was
always dependable, dedicated and trustworthy. She served as a
leader to the other players. Her love for the sport as well as the
community was always evident. She had a joy and enthusiasm
that was infectious. She made me a better coach because of her
eagerness to learn, to be instructed and to give 150% when
asked. Mayflower always exhibited a strong work ethic in
whatever the task.

Through the years as I continued to have contact with
Mayflower, her love and support of her family was always
evident and a subject of the conversation. When I last ran into

Mayflower, she had her teenage daughter with her. The first
Case 1:19-cr-00064-GHW Document 81-59 Filed 10/23/20 Page 2 of 2

thing she said about her daughter was “Coach, she loves to play
softball, too.” I could see the pride and joy of a mother passing
on the love of the game and the shared memories.

Thank you for allowing me to share my knowledge and insight
of Dr. Edwards. I consider it a privilege to know her, and to
have watched her grow into the fine, accomplished woman she
is today.

Sincerely,

/s/ Ted Grivetti

James T. (Ted) Grivetti
